                                                                             Case 3:20-cv-01033-VC Document 43 Filed 08/07/20 Page 1 of 2




                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9                                UNITED STATES DISTRICT COURT
                                                           10                              NORTHERN DISTRICT OF CALIFORNIA
                                                           11                              SAN FRANCISCO/OAKLAND DIVISION
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13   BRENDA ROBINSON, on behalf of                       Case No. 3:20-CV-01033-VC
AKERMAN LLP




                                                                herself and others similarly situated,
                                                           14                                                       The Hon.Vince Chhabria
                                                                                         Plaintiffs,
                                                           15
                                                                v.                                                  [PROPOSED] ORDER GRANTING
                                                           16
                                                                INSURANCE CARE DIRECT, INC.,                        STIPULATION OF DISMISSAL
                                                           17                                                       WITH PREJUDICE
                                                                                         Defendant,
                                                           18

                                                           19                                                       Complaint Filed: February, 10, 2020

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                               1                    Case No. 3:20-CV-01033-VC
                                                                               [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                54066959;1
                                                                             Case 3:20-cv-01033-VC Document 43 Filed 08/07/20 Page 2 of 2




                                                            1                GOOD CAUSE APPEARING THEREFORE IN THE STIPULATION OF
                                                            2   THE PARTIES, IT IS HEREBY ORDERED that:
                                                            3                The above-captioned action is dismissed with prejudice as to Plaintiff Robinson
                                                            4   and without prejudice to the claims of putative class members, with each party to bear
                                                            5   its own fees, expenses, and costs.
                                                            6

                                                            7    DATED:             8/7/2020
                                                                                                           HON. VINCE CHHABRIA
                                                            8                                              UNITED STATES DISTRICT COURT JUDGE
                                                            9

                                                           10

                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13
AKERMAN LLP




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                               1                    Case No. 3:20-CV-01033-VC
                                                                               [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                54066959;1
